Citation Nr: 1745341	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from June 1958 to April 1962.

This matter comes before the Board on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona, which, in part, denied service connection for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal. 

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran contends that he has a current bilateral hearing loss disability that is the result of his in-service noise exposure while he was on active duty in the Navy.

Notably, the RO scheduled the Veteran to undergo a VA examination for his bilateral hearing loss claim in July 2015.  However, the examination was cancelled as the Veteran failed to respond to the notification regarding the examination.

In his August 2015 Notice of Disagreement, the Veteran informed the RO that he did not receive notice for this scheduled examination as he was in Canada for the summer as he and his wife lived in Canada for six months out of the year.  The Veteran contended that the notification letter was not forwarded to him in Canada in time for him to reply.  

As a result, a new examination request was initiated in May 2016 which remains open.  Notably, in a May 2016 Report of Contact, the RO noted that the Veteran contacted VHA to reschedule a hearing loss examination appointment as he would still be out of the country until November 2016.  To date, no subsequent hearing loss examination has been rescheduled.

In an October 2017 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran had good cause for missing his initial audiological examination as he was in Canada when the correspondence regarding the scheduling for his VA examination arrived at his home in Tucson, Arizona.  The Veteran's representative also indicated that the Veteran had a willingness to report for future audiological examinations for when he resided in Tucson as he lived there from November to March each year.

In claims for service connection, failure to report to any scheduled examination, without good cause, may result in denial of the claim (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655. 

Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  As the Veteran has shown good cause for cancelling his examination, the Board finds that an additional examination should be rescheduled for a time when the Veteran is residing in Arizona from November to March.  

The Veteran however is notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  

2.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present bilateral hearing loss.  When scheduling the Veteran for the examination, the Veteran notably resides in Arizona from November to March each year.

The examiner should furnish an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current hearing loss disability and if so, if any of the Veteran's current hearing loss had its onset in service, or is related to his reported acoustic trauma in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




